DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “can swing” in line 5.  It’s unclear if the limitation after the word “can” is required.  Examiner recommend applicant to amend this limitation to “configured to swing”.
	Claim 1 recites “can linearly move” in line 8.  It’s unclear if the limitation after the word “can” is required.  Examiner recommend applicant to amend this limitation to “configured to linearly move”.
Claim 1 recites “adjacent rack tooth portions” in line 11.  It’s unclear if the adjacent rack tooth portions are part of the rack gear portion, or if they belong to a different structure.  adjacent rack tooth portions of the rack gear portion”.
Claim 1 recites “adjacent pinion tooth portions” in line 14.  It’s unclear if the adjacent pinion tooth portions are part of the pinion gear portion, or if they belong to a different structure.  Examiner recommend applicant to amend this limitation to “adjacent pinion tooth portions of the pinion gear portion”.
Claim 2 recites “adjacent pinion bottoms” in line 3.  It’s unclear if the adjacent pinion bottoms are part of the pinion gear portion, or if they belong to a different structure.  Examiner recommend applicant to amend this limitation to “adjacent pinion bottoms of the pinion gear portion”.
Claim 2 recites “adjacent rack bottoms” in line 3.  It’s unclear if the adjacent rack bottoms are part of the rack gear portion, or if they belong to a different structure.  Examiner recommend applicant to amend this limitation to “adjacent rack bottoms of the rack gear portion”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art was Ishikawa (US 20150004897).  Ishikawa teaches all the limitations in claim 1 except for the meshing rack tooth portion and pinion tooth portion under the condition of maximum swingable angle for the fin have larger size than adjacent rack tooth portion or adjacent pinion tooth portions of same rack gear portion or same pinion gear portion .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KO-WEI LIN/Examiner, Art Unit 3762